MOORE, Judge.
The prior judgment of this court has been reversed, and the cause remanded by the Supreme Court of Alabama. See Ex parte East Cent. Baldwin Cty. Water, Sewer & Fire Prot. Auth., 252 So.3d 133 (Ala. 2017). On remand to this court, and in compliance with the supreme court's opinion, we hereby reverse the partial summary judgment entered by the Baldwin Circuit Court ("the trial court") against East Central Baldwin County Water, Sewer and Fire Protection Authority and in favor of the Town of Summerdale, the City of Robertsdale, and Baldwin County Sewer Services, LLC, and remand the cause to the trial court for further proceedings.
REVERSED AND REMANDED.
Thompson, P.J., and Pittman, Thomas, and Donaldson, JJ., concur.